Exhibit 10.1

BELLICUM PHARMACEUTICALS, INC.

AMENDED & RESTATED EMPLOYMENT AGREEMENT

This AMENDED & RESTATED EMPLOYMENT AGREEMENT, dated as of April 1, 2015 (the
“Effective Date”) is by and between Bellicum Pharmaceuticals, Inc. a Delaware
corporation (the “Company”), having an office at 2130 West Holcombe Boulevard,
Suite 800, Houston, Texas 77030 (the “Company Premises”) and Annemarie Moseley,
Ph.D., M.D. (the “Executive”).

WHEREAS, Executive has served the Company as Senior Vice President, Clinical
Development & Regulatory Affairs, pursuant to an Employment Agreement with the
Company dated October 17, 2011, and has also served the Company as its Chief
Operating Officer pursuant to the Employment Agreement as amended November 26,
2012;

WHEREAS, the Company desires to continue employment of Executive as its Chief
Operating Officer and Executive Vice President of Clinical Development and to
provide Executive with certain compensation and benefits in return for
Executive’s services, and Executive agrees to be retained by the Company in such
capacity and to receive the compensation and benefits on the terms and
conditions set forth herein;

WHEREAS, the Company and Executive desire to enter into this Amended and
Restated Employment Agreement (the “Agreement”) effective as of the Effective
Date in order to memorialize the terms and conditions of Executive’s employment
by the Company upon and following the Effective Date;

WHEREAS, Executive’s agreement to and compliance with the provisions in Sections
9 through 11 of this Agreement are a material factor, material inducement and
material condition to the Company’s entering into this Agreement. Moreover,
Executive acknowledges that a substantial portion of the value of the employment
of Executive is Executive’s promises to refrain from competing with the Company
as identified in Sections 9 through 11 of this Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

1. At-Will Employment. The Company and Executive acknowledge that either party
has the right to terminate Executive’s employment with the Company at any time
for any reason whatsoever, with or without cause, subject to the provisions of
Section 6 and 7 herein. This at-will employment relationship cannot be changed
except in a writing signed by both Executive and the Board of Directors of the
Company (or a duly authorized committee thereof, if applicable) (the “Board”).
Any rights of Executive to additional payments or other benefits from the
Company upon any such termination of employment shall be governed by Section 7
of this Agreement.

2. Position. Executive shall serve as the Chief Operating Officer and Executive
Vice President of Clinical Development of the Company with the responsibilities,
rights, authority and duties pertaining to such offices as are established from
time to time by the Chief Executive Officer of the Company, and Executive shall
report to the Chief Executive Officer of the Company. Executive shall also act
as an officer and/or director and/or manager of such Affiliates

 

1



--------------------------------------------------------------------------------

of the Company as may be designated by the Chief Executive Officer of the
Company from time to time, commensurate with Executive’s office, all without
further compensation, other than as provided in this Agreement. As used herein,
“Affiliate” means any entity that directly or indirectly controls, is controlled
by, or is under common control with, the Company.

3. Commitment. Executive will devote substantially all of her business time and
best efforts to the performance of her duties hereunder; provided, however, that
Executive shall be allowed, to the extent that such activities do not interfere
with the performance of her duties and responsibilities hereunder and do not
conflict with the financial, fiduciary or other interests of the Company (or its
Affiliates), as determined in the sole discretion of the Chief Executive Officer
of the Company, to manage her passive personal investments and to serve on
corporate, civic, charitable and industry boards or committees. Notwithstanding
the foregoing, Executive agrees that she shall only serve on for-profit boards
of directors or for-profit advisory committees if such service is approved in
advance in the sole discretion of the Chief Executive Officer of the Company.
Executive shall work on site at the Company Premises for fifteen (15) days, on
average, per month. Required travel for Company business (other than from
Executive’s residence to the Company Premises) shall count towards such fifteen
(15) day requirement.

4. Compensation.

(a) Base Salary. During Executive’s employment with the Company, effective as of
January 1, 2015, the Company shall pay Executive a base salary at the annual
rate of four hundred ten thousand dollars ($410,000.00), less payroll deductions
and withholdings, which shall be payable in accordance with the standard payroll
practices of the Company. Any amounts due to Executive as a result of such base
salary rate being retroactively effective as of January 1, 2015 shall be paid to
Executive on the next reasonably practicable payroll date following the
Effective Date. Executive’s base salary shall be subject to periodic review and
adjustment by the Board from time to time in the discretion of the Board.

(b) Annual Performance Bonus. For each calendar year, Executive shall be
eligible to receive an annual performance bonus (“Annual Performance Bonus”)
from the Company, with the target amount of such bonus equal to forty percent
(40%) of Executive’s annual base salary. The Annual Performance Bonus will be
based on achievement of individual and/or Company goals which are established by
the Board in its sole discretion at the beginning of each calendar year.
Following the close of each calendar year, the Board will determine whether
Executive has earned an Annual Performance Bonus, and the amount of any such
bonus. Payment of the Annual Performance Bonus shall be expressly conditioned
upon Executive’s employment with the Company on the date that the Annual
Performance Bonus is paid, except as provided in Section 7(b) and Section 7(c)
below. The Annual Performance Bonus shall be paid within ninety (90) days after
the end of the calendar year for which it relates. Executive’s target Annual
Performance Bonus will be subject to periodic review and adjustment by the Board
from time to time.

(c) Equity Awards. Executive acknowledges that Executive was granted a stock
option to purchase 100,000 shares of the Company’s common stock on March 6, 2015
in consideration of her continued services to the Company under this Agreement.
The stock option was granted under, and is subject to the terms of, the
Company’s 2014 Equity Incentive Plan and a stock option grant notice and award
agreement between Executive and the Company. Executive

 

2



--------------------------------------------------------------------------------

will be eligible to participate in and receive stock option or equity award
grants under the Company’s equity incentive plans from time to time in the
discretion of the Board, and in accordance with the terms and conditions of such
plans.

(d) Reimbursement of Business Expenses and Commuting. The Company shall
reimburse Executive for reasonable travel and other business expenses incurred
by Executive in the performance of her duties hereunder, in accordance with the
Company’s policies as in effect from time to time. This reimbursement shall
include up to $3,000 per three month period for reasonable commuting expenses
incurred by Executive in the performance of her duties hereunder. Any
reimbursements will be paid to Executive within thirty (30) days after the date
Executive submits receipts for the expenses, provided Executive submits those
receipts within forty-five (45) days after Executive incurs the expense. For the
avoidance of doubt, to the extent that any reimbursements payable to Executive
are subject to the provisions of Section 409A (as defined in Section 14 below):
(i) to be eligible to obtain reimbursement for such expenses Executive must
submit expense reports within forty-five (45) days after the expense is
incurred, (ii) any such reimbursements will be paid no later than December 31 of
the year following the year in which the expense was incurred, (iii) the amount
of expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and (iv) the right to reimbursement under
this agreement will not be subject to liquidation or exchange for another
benefit.

5. Benefits. Subject to applicable eligibility requirements, Executive shall be
entitled to participate in all benefit plans and arrangements and fringe
benefits and programs that may be provided to senior executives of the Company
from time to time, subject to plan terms and generally applicable Company
policies. Executive is entitled to participate in personal time off and holiday
benefits, with personal time off to be not less than twenty-seven (27) days on
an annual basis, accruing at nine (9) hours per twice monthly pay period. Ten
(10) days of personal time off may be carried over to the next year. This paid
time off allowance is subject to the Company’s policies with respect to accrual
of, including limitations on the maximum permitted accrual of, paid time off and
is subject to change in accordance with changes in Company policy.

6. Termination.

(a) Termination. The employment of Executive under this Agreement shall
terminate upon the earliest to occur of any of the following events:

(i) the death of Executive;

(ii) the termination of Executive’s employment by the Company due to Executive’s
Disability pursuant to Section 6(b) hereof;

(iii) the termination of Executive’s employment by Executive other than for Good
Reason (as hereinafter defined);

(iv) the termination of Executive’s employment by the Company without Cause
(termination for Cause being defined in Section 6(c) and requiring the Notice of
Termination for Cause, if applicable, as described in Section 6(c) and 6(d));

 

3



--------------------------------------------------------------------------------

(v) the termination of Executive’s employment by the Company for Cause pursuant
to Section 6(c) after providing the Notice of Termination for Cause, if
applicable, as described in Section 6(c) and Section 6(d);

(vi) the termination by Executive of Executive’s employment for Good Reason (as
hereinafter defined) pursuant to Section 6(e); or

(vii) the termination of Executive’s employment upon mutual agreement in writing
between the Company and Executive.

(b) Disability. For purposes of this Agreement, “Disability” means that
Executive has been unable, for ninety (90) consecutive days, or for periods
aggregating one hundred and twenty (120) business days in any period of twelve
consecutive months, to perform Executive’s duties under this Agreement, as a
result of physical or mental impairment, illness or injury, as determined in
good faith by the Board. A termination of Executive’s employment for Disability
shall be communicated to Executive by written notice, and shall be effective on
the 10th day after sending such notice to Executive (the “Disability Effective
Date”), unless Executive returns to performance of Executive’s duties before the
Disability Effective Date.

(c) Cause. For purposes of this Agreement, the term “Cause” shall mean
(i) Executive’s willful misconduct which is demonstrably and materially
injurious to the Company’s reputation, financial condition, or business
relationships; (ii) the failure of Executive to attempt in good faith to follow
the legal written direction of the Board; (iii) the failure by Executive to
attempt in good faith to perform the duties required of her hereunder (other
than any such failure resulting from incapacity due to physical or mental
illness) within ten (10) days after a written demand for substantial performance
is delivered to Executive by the Board which specifically identifies the manner
in which it is believed that Executive has failed to attempt to perform her
duties hereunder; (iv) Executive being convicted of, indicted for, or pleading
guilty or nolo contendere to, a felony or any crime involving dishonesty, fraud
or moral turpitude; (v) Executive’s dishonesty with regard to the Company or in
the performance of her duties hereunder, which in either case has a material
adverse effect on the Company; (vi) Executive’s material breach of this
Agreement unless corrected by Executive within ten (10) days of the Company’s
written notification to Executive of such breach; or, (vii) Executive’s failure
to comply in any material respect with the Company’s policies and/or procedures,
unless corrected by Executive within ten (10) days of the Company’s written
notification to Executive of such breach.

(d) Notice of Termination for Cause. Notice of Termination for Cause shall mean
a written notice to Executive that shall indicate the specific termination
provision in Section 6(c) relied upon and shall set forth in reasonable detail
the facts and circumstances which provide a basis for Termination for Cause.

(e) Termination by Executive for Good Reason. Executive may terminate
Executive’s employment with the Company by resigning from employment with the
Company for Good Reason. The term “Good Reason” shall mean the occurrence,
without Executive’s prior written consent, of any one or more of the following:
(i) a material reduction in Executive’s base salary; (ii) a material reduction
in Executive’s authority, duties or responsibilities; (iii) a relocation of
Executive’s principal place of employment with the Company (or its successor, if
applicable) to a

 

4



--------------------------------------------------------------------------------

place that increases Executive’s one-way commute by more than fifty (50) miles
as compared to Executive’s then-current principal place of employment
immediately prior to such relocation, except for required travel by Executive on
the Company’s business to an extent substantially consistent with Executive’s
business travel obligations prior to such relocation; or (iv) any other action
or inaction that constitutes a material breach by the Company (or its successor,
if applicable) of any material provision of this Agreement.

No resignation for Good Reason shall be effective unless (1) Executive provides
written notice, within ninety (90) days after the first occurrence of the event
giving rise to Good Reason, to the Chairman of the Board setting forth in
reasonable detail the material facts constituting Good Reason and the reasonable
steps Executive believes necessary to cure, (2) the Company has had thirty
(30) business days from the date of such notice to cure any such occurrence
otherwise constituting Good Reason, and (3) if such event is not reasonably
cured within such period, Executive must resign from all positions Executive
then holds with the Company (including any position as a member of the Board)
effective not later than ninety (90) days after the expiration of the cure
period.

7. Consequences of Termination of Employment.

(a) General. If Executive’s employment is terminated for any reason or no
reason, the Company shall pay to Executive or to Executive’s legal
representatives, if applicable: (i) any base salary earned, but unpaid; and,
(ii) any unreimbursed business expenses payable pursuant to Section 4 hereof and
any accrued but unused personal time off benefits and any other payments or
benefits required by applicable law (collectively “Accrued Amounts”), which
amounts shall be promptly paid in a lump sum to Executive, or in the case of
Executive’s death to Executive’s estate. Other than the Accrued Amounts,
Executive or Executive’s legal representatives shall not be entitled to any
additional compensation or benefits if Executive’s employment is terminated for
any reason other than by reason of Executive’s Involuntary Termination (as
defined in Section 7(b) below). If Executive’s employment terminates due to an
Involuntary Termination, Executive will be eligible to receive the additional
compensation and benefits described in Section 7(b) and 7(c), as applicable.

(b) Involuntary Termination. If (1) Executive’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive’s death or Disability) or (2) Executive terminates employment for Good
Reason, and provided in any case such termination constitutes a “separation from
service”, as defined under Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”) (such termination described in (1) or (2), an
“Involuntary Termination”), in addition to the Accrued Amounts, Executive shall
be entitled to receive the severance benefits described below in this
Section 7(b), subject in all events to Executive’s compliance with Section 7(d)
below:

(i) Executive shall receive continued payment of Executive’s Base Salary (as
defined below) for the first twelve (12) months after the date of such
termination (the “Severance Period”), paid over the Company’s regular payroll
schedule.

(ii) Executive shall receive a lump sum amount equal to Executive’s target
Annual Performance Bonus for the year of termination, pro rated based on the
ratio that the number of days from the beginning of the calendar year in which
such termination occurs through the date of termination bears to 365 (the “Bonus
Payment”).

 

5



--------------------------------------------------------------------------------

(iii) If Executive is eligible for and timely elects to continue the health
insurance coverage under the Company’s group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”)
following Executive’s termination date, the Company will pay the COBRA group
health insurance premiums for Executive and Executive’s eligible dependents
until the earliest of (A) the close of the Severance Period, (B) the expiration
of Executive’s eligibility for the continuation coverage under COBRA, or (C) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment. For
purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Section 125 health care reimbursement plan
under the Internal Revenue Code of 1986, as amended and the treasury regulations
thereunder (the “Code”). Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that it cannot pay the COBRA
premiums without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then regardless of whether Executive elects continued health
coverage under COBRA, and in lieu of providing the COBRA premiums, the Company
will instead pay Executive on the last day of each remaining month of the
Severance Period, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable tax withholdings (such amount, the “Health
Care Benefit Payment”). The Health Care Benefit Payment shall be paid in monthly
installments on the same schedule that the COBRA premiums would otherwise have
been paid and shall be equal to the amount that the Company would have otherwise
paid for COBRA premiums, and shall be paid until the earlier of (i) expiration
of the Severance Period or (ii) the date Executive voluntarily enrolls in a
group health insurance plan offered by another employer or entity.

(c) Involuntary Termination in Connection with a Change in Control. In the event
that Executive’s Involuntary Termination occurs immediately prior to, on or
within the twelve (12) months following the consummation of a Change in Control
(as defined in Section 7(e)) and subject in all events to Executive’s compliance
with Section 7(d) below, then Executive shall be entitled to the benefits
provided above in Section 7(b) (which, for the avoidance of doubt, shall be
incorporated into and become part of this Section 7(c)), except that:

(i) the Bonus Payment shall equal Executive’s full target Annual Performance
Bonus for the year of termination, rather than the pro-rated target bonus; and

(ii) the vesting of all of Executive’s outstanding stock options and other
equity awards that are subject to time-based vesting requirements shall
accelerate in full such that all such equity awards shall be deemed fully vested
as of the date of Executive’s Involuntary Termination.

For the avoidance of doubt, in no event shall Executive be entitled to benefits
under both Section 7(b) and this Section 7(c). If Executive is eligible for
benefits under both Section 7(b) and this Section 7(c), Executive shall receive
the benefits set forth in this Section 7(c) and such benefits will be reduced by
any benefits previously provided to Executive under Section 7(b).

 

6



--------------------------------------------------------------------------------

(d) Conditions and Timing for Severance Benefits. The severance benefits set
forth in Section 7(b) and Section 7(c) above are expressly conditioned upon:
(i) Executive continuing to comply with Executive’s obligations under this
Agreement, including Sections 8 through 11; and (ii) Executive signing and not
revoking a general release of legal claims in a form similar to the form
attached as EXHIBIT B hereto, with such changes as are necessary for updates in
applicable laws and the circumstances of Executive’s termination (the “Release”)
within the applicable deadline set forth therein and permitting the Release to
become effective in accordance with its terms, which must occur no later than
the Release Deadline (as defined in Section 14 below). The salary continuation
payments described in Section 7(b) will be paid in substantially equal
installments on the Company’s regular payroll schedule and subject to standard
deductions and withholdings over the Severance Period following termination;
provided, however, that no payments will be made prior to the effectiveness of
the Release. On the effective date of the Release, the Company will pay
Executive the salary continuation payments that Executive would have received on
or prior to such date in a lump sum under the original schedule but for the
delay while waiting for the effectiveness of the Release, with the balance of
the payments being paid as originally scheduled. Bonus Payments described in
Section 7(b) and 7(c) will be paid in a lump sum cash payment on the first
regular payroll date of the Company following the effective date of the Release,
but in no event later than March 15 of the year following the year in which
Executive’s termination of employment occurred. All severance benefits described
in this Section 7 will be subject to all applicable standard required deductions
and withholdings.

(e) Definitions.

(i) “Base Salary” means Executive’s annual base salary in effect immediately
prior to Executive’s termination, excluding any reduction which forms the basis
for Executive’s right to resign for Good Reason.

(ii) “Change in Control” means a “Change in Control” as defined in the Company’s
2014 Equity Incentive Plan.

8. Confidential Information. “Confidential Information” as used in this
Agreement, includes non-public confidential information provided by or on behalf
of the Company to Executive, including but not limited to specialized training,
products already developed or that will be developed by the Company, including
but not limited to, products in the field of cancer immunotherapy, including
metastatic castrate resistant prostate cancer and graft versus host disease;
research and development materials related to the manipulation of dendritic cell
signaling pathways to enhance the immune response; research and development
materials, electronic databases; computer programs and technologies; marketing
and/or scientific studies and analysis; product and pricing knowledge;
manufacturing methods; supplier lists and information; any and all information
concerning past, present and future customers, referral sources or vendors;
contracts and licenses; management structure, company ownership, personnel
information (including the performance, skills, abilities and payment of
employees); purchasing, accounting and business systems; short and long range
business planning; data regarding the Company’s past, current and future
financial performance, sales performance, and current and/or future plans to
increase the Company’s market share by targeting specific medical issues,
demographic and/or geographic markets; standard operating procedures; financial
information; trade secrets, copyrights, derivative works, patents, inventions,
know-how, and other intellectual property;

 

7



--------------------------------------------------------------------------------

business policies; submissions to government or regulatory agencies and related
information; methods of operation; implementation strategies; promotional
information and techniques; marketing presentations; price lists; files or other
information; pricing strategies; computer files; samples; customer originals; or
any other confidential information concerning the business and affairs of the
Company. The Company’s Confidential Information is also comprised of the
personal information received from third parties and/or confidential and
proprietary information regarding research, products, or clinical trials
received from third parties, but only if such confidential information is
reduced to writing and marked “Confidential” by the third party. All such
confidential information obtained by Executive, whether in writing, any other
tangible form of expression or disclosed orally or through visual means or
otherwise, and regardless of whether such information bears a confidential or
proprietary legend, will be presumed to be Confidential Information. Executive
acknowledges that the Confidential Information is vital, valuable, sensitive,
confidential and proprietary to Company and provides Company with a competitive
advantage. Executive further acknowledges that Company’s Confidential
Information is dynamic, and constantly changes in nature and/or quantity, given
that Company continues to refine its Confidential Information. The obligations
specified in this Section 8 shall not apply, and Executive shall have no further
obligations under this Agreement with respect to any Confidential Information
that: a) is available to the public at the time of disclosure to Executive or
becomes publicly known through no breach of the undertakings hereunder by
Executive; b) becomes known to Executive through disclosure by sources other
than the Company and its Affiliates, said sources being under no obligation of
confidentiality to the Company with respect to such Confidential Information; c)
is approved by the Company for release; or d) has been independently developed
by Executive without benefit of the Confidential Information and on Executive’s
own time and without use of Company resources. Executive understands and agrees
that the Company may require her, as a condition to continued employment, to
execute and abide by the terms of a standard proprietary information and
inventions agreement with the Company which will further set forth the terms of,
and prohibit the unauthorized use or disclosure of, the Company’s confidential
and proprietary information (the “PIIA”) and that such PIIA shall become part of
this Agreement and Executive’s obligations under this Agreement.

9. Non-Competition; Non-Solicitation, Etc.

(a) Company Promises.

(i) This Agreement is entered into pursuant to Executive’s agreement to these
non-compete and non-solicitation provisions. Executive’s agreement to the
provisions in Sections 9 through 11 is a material condition of the Company’s
entering into this Agreement and continued employment of Executive.

(ii) The Company agrees to provide Executive with access to Confidential
Information and in a greater quantity and/or expanded nature than any such
Confidential Information that may have already been provided to Executive and
with additional opportunities to broaden the Company’s services and develop the
Company’s customers in a manner not previously available to Executive including,
but not limited to, information regarding the Company’s products and business
plan; research results; information supporting patent applications; and Company
standard operating procedures related to the Company’s research and development
efforts.

 

8



--------------------------------------------------------------------------------

(iii) The Company promises that during Executive’s employment with the Company,
the Company will provide Executive with the opportunity to develop goodwill and
establish rapport with the customer contacts in a greater quantity and/or
expanded nature than any such opportunities that may have already been provided
to Executive.

(iv) The Company promises that Executive will continue to receive and have
access to Confidential Information throughout Executive’s employment with the
Company.

(b) Executive’s Promises. In exchange for the Company’s promises listed above
and all other consideration provided pursuant to this Agreement, to which these
promises are ancillary, Executive promises as follows:

(i) Executive will not, during or after Executive’s employment with the Company,
use, copy, remove, disclose or disseminate to any person or entity, the
Company’s Confidential Information, except (i) as required in the course of
performing Executive’s duties with the Company, for the benefit of the Company,
or (ii) when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order Executive to divulge, disclose or make accessible such
information, it being understood that Executive will promptly notify the Company
of such requirement so that the Company may seek to obtain a protective order.

(ii) Following employment termination, Executive will immediately return to the
Company all materials created, received or utilized in any way in conjunction
with Executive’s work performed with the Company that in any way incorporates,
reflects or constitutes Company’s Confidential Information.

(iii) Executive acknowledges that the market for the Company’s products,
services, and activities is global, and that the products, services and/or
activities can be provided anywhere in the world. Executive recognizes that the
Company draws its customers and/or clients from around the world because it will
seek to file patents and run clinical trials in countries around the world, and
sell its product to consumers around the world and/or pharmaceutical companies
located around the world. Moreover, Executive recognizes that the Company’s
customers may be contacted by telephone, in person, or in writing (including
e-mail via the Internet). Executive further acknowledges that due to the
international scope of the Company’s customer and client base, the following
non-solicitation/non-competition restriction is necessary.

(iv) Executive agrees and acknowledges that Executive shall not provide to the
Company, either directly or indirectly, access to Confidential Information, as
defined in Section 8, from or belonging to a third party that Executive was
exposed to or received from said third party prior to the execution date of this
Agreement and that is the subject of any confidentiality requirement of any kind
between Executive and said third party. EXECUTIVE ALSO AGREES TO INDEMNIFY,
REIMBURSE, AND HOLD HARMLESS THE COMPANY FOR ALL ATTORNEY FEES, EXPENSES, COSTS,
HARM, OR RELATED COSTS TO COMPANY ARISING FROM OR AS A RESULT OF ANY ACTUAL
CAUSE OF ACTION OR CLAIM BROUGHT AGAINST COMPANY OR EXECUTIVE RELATED TO ANY
ACTUAL BREACH OF THIS SECTION BY EXECUTIVE. Company agrees that: (A)

 

9



--------------------------------------------------------------------------------

Executive shall be allowed to participate fully in the defense of any such
action against Company and in any settlement negotiations, and (B) any payment
to Company by Executive under this Section shall be only after any settlement
has been consummated or judicial action has become final and non-appealable.

(c) Non-Compete. Ancillary to the consideration reflected within this Agreement,
the Company and Executive agree to the following non-competition provisions.
Executive agrees that during Executive’s employment with the Company and for a
period of twelve (12) months following the termination of her employment
(“Non-Compete Period”):

(i) Executive shall not, directly or indirectly, engage in or participate
(including, without limitation, as an investor, officer, employee, director,
agent, or consultant (any such capacity, being a “Participant”)) in or on behalf
of any entity engaging in the “Company’s Business”, said Company’s Business
being defined as: (A) genetically modified cell products for the treatment of
cancer; and (B) other genetically modified products for which the Company has an
active development program at the termination or expiration of the Employment
Term (the “Non-Compete Obligations”), provided, however, that nothing herein
shall prevent her from investing as a less than 5% shareholder in securities of
any company listed on a national securities exchange or quoted on an automated
quotation system.

(ii) Geographic Limitation. The geographic limitation for the Non-Compete
Obligations is North America, Europe and Japan; and

(iii) During Executive’s employment with the Company and for a period of twelve
(12) months after Executive’s employment has ended, Employee will not directly
or indirectly become employed or otherwise associated with any of the following
entities, which are direct competitors of the Company, in any geographic region:

 

Adaptimmune Limited

91 Park Drive

Milton Park, Abingdon Oxon

OX14 4RY

UK

bluebird bio, Inc.

150 2nd Street

Cambridge, MA 02141

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Cellectis

8 rue de la Croix Jarry

75013 Paris

France

Cell Medica Limited

1 Canal Side Studios, 8-14 St Pancras

Way

London, NW1 0QG

UK

Immune Design Corp.

1616 Eastlake Ave. E., Suite 310

Seattle, WA 98102

Intrexon Corporation

1872 Pratt Drive

Blacksburg, VA 24060

Juno Therapeutics, Inc.

307 Westlake Avenue North

Suite 300

Seattle, WA 98109

 

10



--------------------------------------------------------------------------------

Kiadis Pharma B.V.

Entrada 231-234

1096 EG Amsterdam

The Netherlands

Kite Pharma, Inc.

2225 Colorado Avenue

Santa Monica, CA 90404

Lion Biotechnologies, Inc. 21900 Burbank Blvd., Third Floor Woodland Hills, CA
91367 Medigene AG

Lochhamer Str. 11

82152 Planegg/Martinsried

Germany

MolMed S.p.A.

Via Olgettina, 58

20132 Milan

Italy

Novartis AG

Basel

Switzerland

Pfizer Inc.

235 East 42nd Street

New York, NY 10017

Unum Therapeutics

One Broadway 4th Floor

Cambridge, MA 02142

Executive and the Company agree that with respect to the foregoing entities such
names are the common names of such entities. Executive and the Company agree
that the restrictions contained in this Agreement are binding whether or not
Executive and the Company have used the correct legal name, address, affiliated
entity, or new owner of such entity, however, if said new owner of such entity
has other divisions that are not involved in carrying out the work of the
acquired listed entity, then Executive may be employed or otherwise associated
with these other divisions. In addition, nothing in this subsection 9(c) shall
prevent Executive, after termination of her employment with the Company, from
being employed or otherwise associated with a separate division or subsidiary of
Pfizer Inc. or Novartis AG if such separate division or subsidiary is not
engaged in the Company’s Business, as defined in subsection 9(c)(i)(A) and (B),
and if Executive obtains the prior written consent of the Company, which shall
not be unreasonably withheld.

(iv) Executive agrees that Executive’s work for any third party engaged in the
Company’s Business during the Non-Compete Period (except as permitted in the
last two sentences of Section 9(c)(iii)) inevitably would lead to Executive’s
unauthorized use of Company’s Confidential Information, even if such use is
unintentional. Because it would be impossible, as a practical matter, to
monitor, restrain, or police Executive’s use of such Confidential Information
other than by Executive’s not working for such third party, and because the
Company’s Business is highly specialized, the competitors are identifiable, the
market for the Company’s product, services, and activities is global, and the
Company’s customers are located throughout the world, Executive agrees that
restricting such employment as set forth in this Agreement is the narrowest way
to protect Company’s legitimate business interests, and the narrowest way of
enforcing Executive’s consideration for the receipt of Company’s consideration
(namely, Executive’s promise not to use or disclose Confidential Information).

(d) Nonsolicitation of Employees. Executive agrees that during the Non-Compete
Period, Executive will not, directly or indirectly, (i) induce or solicit any
person who was an

 

11



--------------------------------------------------------------------------------

employee, consultant or independent contractor of the Company or any of its
Affiliates, to terminate such individual’s employment or service with the
Company or any of its Affiliates or (ii) assist any other person or entity in
such activities.

(e) Extension of Non-Solicitation/Non-Competition and Non-Recruitment Periods.
If Executive is found by a court of competent jurisdiction to have breached any
promise made in Section 9 of this Agreement, the periods specified in
Section 9(c) of this Agreement shall be extended by one month for every month in
which Executive was in breach so that the Company has the full benefit of the
time period provided in Section 9(c).

10. Injunction. Executive recognizes that Executive’s services hereunder are of
a special, unique, unusual, extraordinary and intellectual character giving them
a peculiar value, the loss of which cannot be reasonably or adequately
compensated for in damages. Executive acknowledges that if Executive were to
leave the employ of the Company for any reason and compete, directly or
indirectly, with the Company, or solicit the Company’s employees, or use or
disclose, directly or indirectly, the Company’s Confidential Information
(whether in tangible form or memorized), that such competition, solicitation,
use and/or disclosure would cause the Company irreparable harm and injury for
which no adequate remedy at law exists. Executive agrees this Agreement is the
narrowest way to protect the Company’s interests. Therefore, in the event of the
breach or threatened breach of any of Sections 9 through 11 of this Agreement by
Executive, the Company shall be entitled to obtain injunctive relief to enjoin
such breach or threatened breach, in addition to all other remedies and
alternatives that may be available at law or in equity. Executive acknowledges
that the remedies contained in this Agreement for violation of this Agreement
are not the exclusive remedies that the Company may pursue.

11. Inventions.

(a) Inventions Retained and Licensed. Executive has attached hereto as Exhibit
A, a list describing all inventions, original works of authorship, derivative
works, developments, improvements and trade secrets that (i) were made by
Executive prior to her employment with the Company, (ii) belong to Executive,
(iii) relate to the Company’s proposed business, products or research and
development and (iv) are not assigned to the Company hereunder (collectively,
“Prior Inventions”); or, if no such list is attached, Executive represents that
there are no such Prior Inventions. Executive agrees that Executive will not
incorporate, or permit to be incorporated, any Prior Invention owned by
Executive or in which Executive has an interest into a Company product, process
or service without the Company’s prior written consent. Nevertheless, if, in the
course of Executive’s employment with the Company, Executive incorporates into a
Company product, process or service a Prior Invention owned by Executive or in
which Executive has an interest, Executive hereby grants to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual, transferable,
sublicensable, worldwide license to reproduce, make derivative works of,
distribute, perform, display, import, make, have made, modify, use, sell, offer
to sell, and exploit in any other way such Prior Invention as part of or in
connection with such product, process or service, and to practice any method
related thereto.

(b) Assignment of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assign to the Company, or its designee,
all Executive’s right, title, and

 

12



--------------------------------------------------------------------------------

interest in and to any and all inventions, original works of authorship,
derivative works, developments, concepts, modifications, improvements (including
improvements to Confidential Information), designs, discoveries, ideas,
know-how, trademarks, trade dress, trade secrets or other intellectual property,
whether or not patentable or registrable under copyright or similar laws, which
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, whether or not
reduced to drawings, written descriptions, documentation or other tangible form,
as applicable, during the period of time Executive is employed by the Company
(collectively, “Inventions”), except as provided in Section 11(f) below.
Executive further acknowledges that all original works of authorship which are
made by Executive (solely or jointly with others) within the scope of and during
the period of Executive’s employment with the Company and which are protectible
by copyright are “works made for hire” as that term is defined in the United
States Copyright Act. Executive understands and agrees that the decision whether
or not to commercialize or market any Invention is within the Company’s sole
discretion and for the Company’s sole benefit and that no royalty will be due to
Executive as a result of the Company’s efforts to commercialize or market any
such Invention.

(c) Inventions Assigned to the United States. Executive agrees to assign to the
United States government all Executive’s right, title, and interest in and to
any and all Inventions whenever such full title is required to be in the United
States by a contract between the Company and the United States or any of its
agencies.

(d) Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Inventions during the term of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings and any other format that may be specified by the Board. The records
will be available to and remain the Company’s sole property at all times.

(e) Patent and Copyright Registrations. Executive agrees to assist the Company,
or its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in any Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including, but not limited to, the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, declarations, assignments and all other instruments that
the Company deems necessary in order to apply for and obtain such rights and in
order to assign and convey to the Company, its successors, assigns, and nominees
the sole and exclusive rights, title and interest in and to such Inventions, and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto. Executive further agrees that Executive’s obligations to
execute or cause to be executed, when it is in Executive’s power to do so, any
such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure Executive’s signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering any Inventions or original works of authorship
assigned to the Company as above, then Executive hereby irrevocably designates
and appoints the Company and its duly authorized officers and agents as
Executive’s agent and attorney in fact, to act for and in Executive’s behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by Executive.

 

13



--------------------------------------------------------------------------------

(f) Exception to Assignments. Executive understands that the provisions of this
Agreement requiring assignment of Inventions to the Company does not apply to
any Invention that Executive has developed entirely on Executive’s own time
without using the Company’s equipment, supplies, facilities, trade secret
information or Confidential Information (an “Other Invention”), except for those
Other Inventions that either (i) relate in any way at the time of conception or
reduction to practice of such Other Invention to the Company’s Business or
(ii) result from any work that Executive performed for the Company. Executive
will advise the Company promptly in writing, under a confidentiality agreement,
of any Invention that Executive believes constitutes an Other Invention and is
not otherwise disclosed on Exhibit A. Executive agrees that Executive will not
incorporate, or permit to be incorporated, any Other Invention owned by
Executive or in which Executive has an interest into a Company product, process
or service without the Company’s prior written consent. Notwithstanding the
foregoing sentence, if, in the course of Executive’s employment with the
Company, Executive incorporates into a Company product, process or service an
Other Invention owned by Executive or in which Executive has an interest,
Executive hereby grants to the Company a nonexclusive, royalty-free, fully
paid-up, irrevocable, perpetual, transferable, sublicensable, worldwide license
to reproduce, make derivative works of, distribute, perform, display, import,
make, have made, modify, use, sell, offer to sell, and exploit in any other way
such Other Invention as part of or in connection with such product, process or
service, and to practice any method related thereto.

12. Disputes. Any dispute or controversy between the Company and Executive,
arising out of or relating to this Agreement, the breach of this Agreement, the
Company’s employment of Executive, or otherwise, shall be settled by binding
arbitration conducted by and before a single arbitrator in Houston, Texas
administered by the American Arbitration Association in accordance with its
Employment Arbitration Rules (the “AAA Rules”) then in effect and judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. Both Employee and the Company hereby waive the right to a
trial by jury or judge, or by administrative proceeding, for any covered claim
or dispute. To the extent the AAA Rules conflict with any provision or aspect of
this Agreement, this Agreement shall control. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and
Executive. All claims, disputes, or causes of action under this Agreement,
whether by Employee or the Company, must be brought in an individual capacity,
and shall not be brought as a plaintiff (or claimant) or class member in any
purported class or representative proceeding, nor joined or consolidated with
the claims of any other person or entity. The arbitrator may not consolidate the
claims of more than one person or entity, and may not preside over any form of
representative or class proceeding. This Agreement is made under the provisions
of the Federal Arbitration Act (9 U.S.C., Sections 1-14) (“FAA”) and will be
construed and governed accordingly. It is the parties’ intention that both the
procedural and the substantive provisions of the FAA shall apply. Questions of
arbitrability (that is whether an issue is subject to arbitration under this
agreement) shall be decided by the arbitrator. Likewise, procedural questions
which grow out of the dispute and

 

14



--------------------------------------------------------------------------------

bear on the final disposition are also matters for the arbitrator. However,
where a party already has initiated a judicial proceeding, a court may decide
procedural questions that grow out of the dispute and bear on the final
disposition of the matter. Each party shall bear its or her costs and expenses
in any arbitration hereunder and one-half of the arbitrator’s fees and costs;
provided, however, that the arbitrator shall have the discretion to award the
prevailing party reimbursement of its or her reasonable attorney’s fees and
costs, unless such award is prohibited by applicable law. Notwithstanding the
foregoing, Executive and the Company shall each have the right to resolve any
dispute or cause of action involving trade secrets, proprietary information, or
intellectual property (including, without limitation, inventions assignment
rights, and rights under patent, trademark, or copyright law) by court action
instead of arbitration.

13. Notices. All notices given under this Agreement shall be in writing and
shall be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) on the
date on which a facsimile is transmitted to the parties at their respective
addresses stated below. Any party may change its address for notice and the
address to which copies must be sent by giving notice of the new addresses to
the other party in accordance with this Section 13, except that any such change
of address notice shall not be effective unless and until received.

If to the Company:

2130 West Holcombe Boulevard, Suite 800

Houston, Texas 77030

Attention: Chairman of the Board of Directors

with a copy (which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, California 92121

Attention: Julie Robinson

If to Executive, to Executive’s address on file with the Company,

with a copy (which shall not constitute notice) to:

Julia Penny Clark

Bredhoff & Kaiser, P.L.L.C.

805 15th Street NW, Suite 1000

Washington, D.C. 20005

14. Tax Provisions.

(a) Section 409A. Notwithstanding anything in this Agreement to the contrary,
the following provisions apply to the extent severance benefits provided herein
are subject to the provisions of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”). Severance benefits shall not commence until Executive’s
Separation from Service. Each installment of severance benefits is a separate

 

15



--------------------------------------------------------------------------------

“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not available
and Executive is, upon Separation from Service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months and
one day after Executive’s Separation from Service, or (ii) Executive’s death.
Executive shall receive severance benefits only if Executive executes and
returns to the Company the Release within the applicable time period set forth
therein and permits such Release to become effective in accordance with its
terms, which date may not be later than sixty (60) days following the date of
Executive’s Separation from Service (such latest permitted date, the “Release
Deadline”). If the severance benefits are not covered by one or more exemptions
from the application of Section 409A and the Release could become effective in
the calendar year following the calendar year in which Executive’s Separation
from Service occurs, the Release will not be deemed effective any earlier than
the Release Deadline. None of the severance benefits will be paid or otherwise
delivered prior to the effective date of the Release. Except to the minimum
extent that payments must be delayed because Executive is a “specified employee”
or until the effectiveness of the Release, all amounts will be paid as soon as
practicable in accordance with the schedule provided herein and in accordance
with the Company’s normal payroll practices. The severance benefits are intended
to qualify for an exemption from application of Section 409A or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted accordingly.

(b) Section 280G. If any payment or benefit Executive will or may receive from
the Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment pursuant to this Agreement or
otherwise (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (x) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to

 

16



--------------------------------------------------------------------------------

the greatest extent possible, the greatest economic benefit for Executive as
determined on an after-tax basis; (B) as a second priority, Payments that are
contingent on future events (e.g., being terminated without cause), shall be
reduced (or eliminated) before Payments that are not contingent on future
events; and (C) as a third priority, Payments that are “deferred compensation”
within the meaning of Section 409A shall be reduced (or eliminated) before
Payments that are not deferred compensation within the meaning of Section 409A.

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.

If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 14(b) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section 14(b) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section 14(b), Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.

15. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.

(b) Entire Agreement/Amendments. This Agreement and the instruments contemplated
herein contain the entire understanding of the parties with respect to the
employment of Executive by the Company from and after the Effective Date and
supersede any prior agreements or promises between the Company and Executive,
except for any outstanding stock option or other equity award agreement
previously entered into between Executive and the Company. There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein and therein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such

 

17



--------------------------------------------------------------------------------

party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. Any such waiver must be in writing and signed
by Executive or an authorized officer of the Company, as the case may be.

(d) Assignment. This Agreement shall not be assignable by Executive.

(e) Representation. Executive represents that Executive’s employment by the
Company and the performance by Executive of her obligations under this Agreement
do not, and shall not, breach any agreement, including, but not limited to, any
agreement that obligates her to keep in confidence any trade secrets or
confidential or proprietary information of hers or of any other party, to
perform services for any other party, or to refrain from competing, directly or
indirectly, with the business of any other party. Executive shall not disclose
to the Company or use any trade secrets or confidential or proprietary
information of any other party.

(f) Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and permitted assignees of the parties hereto.

(g) Withholding Taxes. The Company shall withhold from any and all compensation,
severance and other amounts payable under this Agreement such Federal, state,
local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.

(h) Survivorship. The respective rights and obligations of the parties
hereunder, including without limitation Sections 8 through 11 hereof, shall
survive any termination of Executive’s employment to the extent necessary to the
agreed preservation of such rights and obligations.

(i) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

(j) Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

Signature Page Follows

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

By: Bellicum Pharmaceuticals, Inc.

By:

  /s/Thomas J. Farrell

Name: Thomas J. Farrell

Title: President and Chief Executive Officer

 

/s/Annemarie Moseley, Ph.D.,M.D.

Name: Annemarie Moseley, Ph.D., M.D.

 

Signature Page to Agreement



--------------------------------------------------------------------------------

EXHIBIT A

INVENTIONS



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

(To be signed on or after the Separation Date)

1. Consideration. I understand that my position with Bellicum Pharmaceuticals,
Inc. (the “Company”) will terminate or has terminated effective
                    , 201     (the “Separation Date”). The Company has agreed
that if I timely sign, date and return this Release Agreement (“Release”), and I
do not revoke it, the Company will provide me with certain severance benefits
pursuant to the terms and conditions of that certain Amended & Restated
Employment Agreement between myself and the Company dated April 1, 2015 (the
“Employment Agreement”), and any agreements incorporated therein by reference. I
understand that I am not entitled to such severance benefits unless I timely
sign this Release and allow it to become effective.

2. General Release. In exchange for the consideration to be provided to me under
the Employment Agreement that I am not otherwise entitled to receive, I hereby
generally and completely release, acquit and forever discharge the Company and
its parent, subsidiary, and affiliated entities, and investors, along with its
and their predecessors and successors and their respective directors, officers,
employees, shareholders, stockholders, partners, agents, attorneys, insurers,
affiliates and assigns (collectively, the “Released Parties”), of and from any
and all claims, liabilities and obligations, both known and unknown, that arise
from or are in any way related to events, acts, conduct, or omissions occurring
at any time prior to and including the date that I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (b) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, other incentive compensation, vacation pay and the redemption
thereof, expense reimbursements, fringe benefits, stock, stock options, or any
other ownership or equity interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including but not limited to claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy; and (e) all federal, state, and local statutory claims, including but
not limited to claims for discrimination, harassment, retaliation, attorneys’
fees, penalties, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act of 1967 (as amended)
(the “ADEA”), the federal Family and Medical Leave Act (“FMLA”), the California
Labor Code (as amended), and the California Fair Employment and Housing Act (as
amended).

3. Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the Company’s bylaws, or
applicable law; (b) any rights or claims to benefits under Company benefit plans
or programs to which I have a vested or non-forfeitable right at the time of my
termination; (c) any rights or claims that I may have after termination pursuant
to stock options that have vested prior to or at the time of my termination;
(d) the severance benefits described in paragraph 1; and (e) any rights which
are not waivable as a matter of law. In addition, nothing in this Release
prevents me from filing, cooperating with, or participating in any investigation
or proceeding before the Equal Employment Opportunity Commission, the Department
of Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that I hereby waive my right to any monetary benefits
in connection with any such claim, charge,



--------------------------------------------------------------------------------

investigation or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

4. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA (“ADEA Waiver”). I also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my ADEA
Waiver does not apply to any rights or claims that arise after the date I sign
this Release; (b) I should consult with an attorney prior to signing this
Release; (c) I have twenty-one (21) days to consider this Release (although I
may choose to voluntarily sign it sooner); (d) I have seven (7) days following
the date I sign this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after I sign this Release.

5. Other Agreements and Representations. I further agree: (a) not to disparage
the Company, its officers, directors, employees, shareholders, and agents, in
any manner likely to be harmful to its or their business, business reputations,
or personal reputations; (b) not to voluntarily (except in response to legal
compulsion) assist any third party in bringing or pursuing any proposed or
pending litigation, arbitration, administrative claim or other formal proceeding
against the Company, its parent or subsidiary entities, investors, affiliates,
officers, directors, employees or agents; (c) to cooperate fully with the
Company, by voluntarily (without legal compulsion) providing accurate and
complete information, in connection with the Company’s actual or contemplated
defense, prosecution, or investigation of any claims or demands by or against
third parties, or other matters, arising from events, acts, or failures to act
that occurred during the period of my employment by the Company; and (d) I
hereby acknowledge and reaffirm my continuing obligations under the terms of my
Proprietary Information and Inventions Agreement with the Company. In addition,
I hereby represent that I have been paid all wages owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA or any applicable law or Company policy,
and I am not aware of having suffered any on-the-job injury for which I have not
already filed a workers’ compensation claim. The non-disparagement agreement in
subsection (a) is conditioned upon the Company’s agreement, through an
authorized representative, to instruct its officers and directors not to
disparage me in any manner likely to be harmful to my business or personal
reputation.

This Release, together with my Proprietary Information and Inventions Agreement
with the Company, constitutes the complete, final and exclusive embodiment of
the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release may only be modified by a
writing signed by both me and a duly authorized officer of the Company.

 

UNDERSTOOD AND AGREED:   ANNEMARIE MOSELEY

Date:                    